DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 7, and 9- 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lee et al. (Lee, US 2016/0174381 A1).
Regarding claim 1, Lee shows a semiconductor package structure, comprising: a conductive base (plating seed layer 102a as shown in FIG. 13) having a first surface (see FIG. 13); a first semiconductor die (electronic component 116a) disposed on the first surface of the conductive base; a first conductive pillar (circuit patterns 104a) disposed on the first semiconductor die; a first encapsulant disposed ( insulation layer 106a and [0053]) on the first surface of the conductive base and encapsulating the first semiconductor die, wherein the first encapsulant further includes an opening defined by the first conductive pillar ( see FIG. 13).  
Regarding claim 2, Lee shows a semiconductor package structure, further comprising a conductive post (via 130a in FIG. 13) in contact with the first surface of the conductive base (platting seed layer 102a).  
Regarding claim 3, Lee shows a semiconductor package structure, wherein the conductive post includes a top portion and a bottom portion, and wherein a width of the bottom portion is greater than a width of the top portion (see FIG. 13). 
 or the first surface of the first encapsulant is lower than the first surface of the conductive post (see FIG. 13).  
Regarding claim 5, Lee shows a semiconductor package structure, wherein the first conductive pillar is surrounded by and in contact with the first encapsulant (see FIG. 13).  
Regarding claim 6, Lee shows a semiconductor package structure, wherein the first encapsulant has a first surface away from the first surface of the conductive base, and the first conductive pillar has a first surface away from the first surface of the conductive base, and wherein the first surface of the first encapsulant and the first surface of the first conductive pillar are substantially coplanar (see FIG. 13).  
Regarding claim 7, Lee shows a semiconductor package structure, wherein a second encapsulant (106a as shown in FIG. 9) disposed on a second surface of the conductive base opposite to the first surface of the conductive base (see FIG. 13 with respect to FIG. 9).  
Regarding claim 9, Lee shows a semiconductor package structure, further comprising an interface between the first encapsulant and the second encapsulant, wherein the interface is at the same elevation with the first surface of the conductive base (see FIG. 13 with respect to FIG. 9).  
Regarding claim 10, Lee shows a semiconductor package structure, wherein the first semiconductor die has a first surface away from the first surface of the conductive 
Regarding claim 11, Lee shows a semiconductor package structure, wherein the first encapsulant is composed of epoxy and a plurality of fillers (see FIG. 13 with respect to FIG. 9).  
Regarding claim 12, Lee shows a semiconductor package structure, wherein a second semiconductor die adjacent to the conductive post; and a second conductive pillar disposed on the second semiconductor die, wherein the first semiconductor die and the second semiconductor die are configured to electrically connect to each other through a substrate (see FIG. 1-15 and related text).  
Regarding claim 13, Lee shows a semiconductor package structure, comprising: a conductive base; a first semiconductor die disposed on the conductive base; a first conductive pillar disposed on the first semiconductor die; a first encapsulant disposed on the conductive base, 30 4838-9815-0339.1wherein the first conductive pillar and the first encapsulant each has a top surface away from the conductive base, and wherein the top surface of the first conductive pillar is higher than or at the same elevation with the top surface of the first encapsulant (see FIG. 1-15 and related text).  
Regarding claim 14, Lee shows a semiconductor package structure, wherein the first conductive pillar has a bottom surface toward the first semiconductor die, and the first conductive pillar is free from possessing a lateral extension portion between the top surface and the bottom surface (see FIG. 1-15 and related text).  

Regarding claim 16, Lee shows a semiconductor package structure, wherein a conductive post in contact with the conductive base and having a bottom surface, and wherein a width of the bottom surface is wider than that of the top surface of the conductive post (see FIG. 1-15 and related text).   
Regarding claim 17, Lee shows a method of manufacturing a semiconductor package structure, comprising: providing a conductive base having a conductive post, wherein the conductive post has a first surface; attaching a first semiconductor die to the first surface of the conductive base, wherein the first semiconductor die comprises a first conductive pillar; and forming a first encapsulant on the first surface of the conductive base to encapsulate the first semiconductor die (see FIG. 1-15 and related text).    
Regarding claim 18, Lee shows a method of manufacturing a semiconductor package structure, further comprising: attaching a second semiconductor die to the first surface of the conductive base; etching the conductive base from a second surface of the conductive base to form a plurality of discrete units; and forming a second encapsulant on the second surface (see FIG. 1-15 and related text).    
Regarding claim 19, Lee shows a method of manufacturing a semiconductor package structure, further comprising grinding the first encapsulant such that a first surface of the first conductive pillar and a first surface of the first encapsulant are exposed (see FIG. 1-15 and related text).    
.    
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ELIAS ULLAH/Primary Examiner, Art Unit 2893